Pratt, J.
It is plain from the relation of the parties and the testimony adduced, that the defendant at no time intended to charge the plaintiff with the commission of a crime, and that those who were present when the words claimed to be slanderous, were uttered, understood the defendant as making no such charge.
The plaintiff had been engaged by the defendant for some time, and after his discharge he had sued defendant and received, by a settlement, about $1,000, and the parties in whose presence the words were spoken, understood the charge to relate to the money paid in the litigation. The findings of fact of the judge below clearly bring the case within the rule laid down in case of Hayes v. Ball, 72 N. Y., 418.
As to the charge of taking a silver plate, etc., the judge believed the witness Vemol to be mistaken, and the defendant did not make the charge.
There is sufficient evidence to sustain the findings of the judge, and the judgment must be affirmed with costs.
Barnard, P. J., and Dykman, J., concur.